TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00503-CV





Charles Gorham, Administrator, City of Austin Human

Rights Commission, Appellant

v.

Lakewood Homeowners Association, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN502376, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M  O P I N I O N


 Appellant Charles Gorham, Administrator, City of Austin Human Rights
Commission, filed an unopposed motion to dismiss this appeal.  Accordingly, we grant the motion
to dismiss this appeal.  See Tex. R. App. P. 42.1(a).

					__________________________________________
					Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   November 4, 2005